UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2009 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33303 TARGA RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 74-3117058 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Louisiana, Suite4300, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)584-1000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerþSmaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Noþ TABLE OF CONTENTS PARTI— FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of June30, 2009 and December31, 2008 4 Consolidated Statements of Operations for the three and six months ended June30, 2009 and 2008 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2009 and 2008 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures about Market Risk 52 Item 4T. Controls and Procedures 59 PARTII— OTHER INFORMATION Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3. Defaults Upon Senior Securities 61 Item 4. Submission of Matters to a Vote of Security Holders 61 Item 5. Other Information 61 Item 6. Exhibits 62 SIGNATURES 63 1 TABLE OF CONTENTS As generally used in the energy industry and in this Quarterly Report on Form10-Q (“Quarterly Report”), the identified terms have the following meanings: Bbl Barrel(s) BBtu Billion British thermal unit(s) Btu British thermal unit, a measure of heating value /d Per day Gal Gallon(s) MBbl Thousand barrels MMBtu Million British thermal units MMcf Million cubic feet NGL(s) Natural gas liquid(s) Price Index Definitions IF-CGT Inside FERC Gas Market Report, Columbia Gulf Transmission, Louisiana IF-HSC Inside FERC Gas Market Report, Houston Ship Channel/Beaumont, Texas IF-NGPLMC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-Waha Inside FERC Gas Market Report, West Texas Waha IF-PB Inside FERC Gas Market Report, Permian Basin NY-HH NYMEX, Henry Hub Natural Gas NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, Mont Belvieu, Texas As used in this Quarterly Report, unless the context otherwise requires, “Targa,” “we,” “us,” “our,” and similar terms refer to Targa Resources, Inc., together with its consolidated subsidiaries, including our publicly traded master limited partnership, Targa Resources Partners LP, which we refer to in this Quarterly Report as the “Partnership.” Cautionary Statement About Forward-Looking Statements Our reports, filings and other public announcements may from time to time contain statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. You can typically identify forward-looking statements by the use of forward-looking words, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” “forecast” and other similar words. All statements that are not statements of historical facts, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. These forward-looking statements reflect our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors, many of which are outside our control. Important factors that could cause actual results to differ materially from the expectations expressed or implied in the forward-looking statements include known and unknown risks. These risks and uncertainties, many of which are beyond our control, include, but are not limited to the risks set forth in “Item 1A. Risk Factors” as well as the following: • our ability to access the debt and equity markets, which will depend on general market conditions and the credit ratings for our debt obligations; • the amount of collateral required to be posted from time to time in our transactions; • our success in risk management activities, including the use of derivative financial instruments to hedge commodity and interest rate risks; • the level of creditworthiness of counterparties to transactions; 2 TABLE OF CONTENTS • changes in laws and regulations, particularly with regard to taxes, safety and protection of the environment; • the timing and extent of changes in natural gas, natural gas liquids and other commodity prices, interest rates and demand for our services; • weather and other natural phenomena; • industry changes, including the impact of consolidations and changes in competition; • our ability to obtain necessary licenses, permits and other approvals; • the level and success of crude oil and natural gas drilling around our assets, and our success in connecting natural gas supplies to our gathering and processing systems and NGL supplies to our logistics and marketing facilities; • our ability to grow through acquisitions or internal growth projects, and the successful integration and future performance of such assets; • general economic, market and business conditions;and • the risks described in this Quarterly Report on Form 10-Q and our Annual Report on Form 10-K (“Annual Report”) for the year ended December31, 2008. Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of the assumptions could be inaccurate, and, therefore, we cannot assure you that the forward-looking statements included in this Quarterly Report will prove to be accurate. Some of these and other risks and uncertainties that could cause actual results to differ materially from such forward-looking statements are more fully described under the heading Risk Factors in this Quarterly Report and our Annual Report. Except as may be required by applicable law, we undertake no obligation to publicly update or advise of any change in any forward-looking statement, whether as a result of new information, future events or otherwise. 3 TABLE OF CONTENTS PARTI — FINANCIAL INFORMATION Item1. Financial Statements TARGA RESOURCES, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $9,089 and $9,380 Inventory Assets from risk management activities Other current assets Total current assets Property, plant and equipment, at cost Accumulated depreciation ) ) Property, plant and equipment, net Long-term assets from risk management activities Investment in debt obligations of Targa Resources Investments Inc. Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current maturities of debt Liabilities from risk management activities Deferred income taxes Total current liabilities Long-term debt, less current maturities Long-term liabilities from risk management activities Deferred income taxes Other long-term liabilities Commitments and contingencies (see Note 14) Stockholders' equity: Common stock ($0.001 par value, 1,000 shares authorized, issued, and outstanding at June 30, 2009 and December 31, 2008, collateral for Targa Resources Investments Inc. debt) - - Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Targa Resources, Inc. stockholder's equity Noncontrolling interest in subsidiaries Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements 4 TABLE OF CONTENTS TARGA RESOURCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, Six Months
